Citation Nr: 0813211	
Decision Date: 04/22/08    Archive Date: 05/01/08	

DOCKET NO.  06-28 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for soft tissue 
sarcoma. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the VARO in Houston, Texas, that denied entitlement to the 
benefits sought.

A review of the evidence of record reveals that service 
connection is currently in effect for degenerative joint 
disease of the left knee, rated as 10 percent disabling, and 
degenerative joint disease of the left ankle, currently rated 
as 10 percent disabling.


FINDINGS OF FACT

1.  There is no documentation that Agent Orange or any other 
herbicide was sprayed around military bases in Thailand, 
except for one isolated area in the early and mid-1960's.

2.  There is no competent medical evidence of record 
associating the veteran's current soft tissue sarcoma to his 
active service.

3.  Any current bilateral hearing loss is not shown to be 
related to the veteran's active service.

4.  Any current degenerative joint disease of the lumbar 
spine was not shown during service or for years thereafter.


CONCLUSIONS OF LAW

1.  Any current soft tissue sarcoma was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Any current bilateral hearing loss was not incurred in or 
aggravated by active military service and the sensorineural 
type may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

3.  The criteria for service connection for degenerative 
joint disease of the lumbar spine are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify a claimant 
and his representative of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with the provisions of 38 C.F.R. § 3.159(b)(1).

Letters from VA in September 2004, November 2004, March 2006, 
and November 2006 satisfy the statutory mandates.  The 
veteran was informed of the type of evidence needed to 
support his service connection claim, mainly, proof of (a) an 
injury in service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease, or event in service.  The 
veteran was effectively informed to submit all relevant 
evidence in his possession.  Also, he received notice of the 
evidence needed to substantiate his claims, and the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).

VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claim).  
This duty includes assisting the veteran in obtaining records 
and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (setting forth Secretary's 
various duties to claimants).

In this case, the veteran received VA examinations in 
December 2006.  These were thorough in nature and adequate 
for the purposes of deciding the claim.  All identified post 
service medical records relative to the issues on appeal have 
been requested or obtained.  The Board therefore finds that 
the medical evidence of record is sufficient to resolve the 
appeal, and VA has met the duty to assist the veteran.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that VA has fulfilled 
its VCAA duties to notify and to assist the veteran, and, 
thus, no additional evidence or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App.  392 (1993).

Pertinent Laws and Regulations.

Under the relevant regulations, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

When a veteran served 90 days or more during a period of war 
on or after December 31, 1946, and sarcoma, sensorineural 
hearing loss, or degenerative joint disease of the lumbar 
spine, manifests to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease process shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Diseases associated with herbicide exposure under VA law 
include Kaposi's sarcoma.  See 38 C.F.R. § 3.309(e).  This 
disease shall be service connected if the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, and the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there was 
no record of such disease during service, provided further 
that the rebuttable provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in Section 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall become manifest to a 
degree of 10 percent or more at any time after 
service...38 C.F.R. § 3.307(a)(6)(iii).

A veteran who, during active military, naval, or air service 
served in the Republic of Vietnam during a period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert. v. Principi, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Factual Background and Analysis.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
evidence or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed here.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).

The Board notes that as lay persons, neither the veteran nor 
his representative qualify to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between current disabilities and the 
veteran's active service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge).

Soft Tissue Sarcoma.

The veteran's military personnel records reveal that he 
served in Thailand from April 1968 to April 1969.  He was a 
quarry machine operator with Company B of the 17 Engineer 
Battalion of the 2nd Armored Division.  There was no service 
in Vietnam.  The veteran did not receive any decorations, 
medals, badges, accommodations, citations, campaign ribbons, 
or any other recognition indicative of Vietnam service.  See 
Haas v. Nicholson, 20 Vet. App. 257 (2006).

There is no documentary or other supporting evidence that the 
veteran had service in Vietnam and it is not contended 
otherwise.  The veteran asserts that he was in an area in 
Thailand close to the Vietnam border and Agent Orange was 
sprayed in the general area where he was assigned.  However, 
when VA asked for documentation, a response from the U.S. 
Joint Services and Records Research Center (JSRRC) (formerly 
known as the USASCRUR) in April 2007 revealed that the 
facility was able to confirm that Agent Orange was tested at 
an isolated site known as Pren Bre in Thailand during the 
early and mid-1960's.  It was further related that there were 
sites sprayed in Laos, but there was no way to determine the 
issue of overspray.  The facility indicated that it has been 
unable to confirm that Agent Orange or any other herbicide 
was sprayed around military bases in Thailand, except for 
Pren Bre.  Accordingly, the veteran is not presumed to have 
been exposed to Agent Orange during his service in the late 
1960's.

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. 98-542, Section 5, 98 Stat. 2724, 2727 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The record presents no other basis upon which to establish 
entitlement to service connection for soft tissue sarcoma.  
Significantly, there is no evidence verifying that the 
veteran was exposed to Agent Orange during his service in 
Thailand.  The service medical records are completely 
negative for findings or diagnoses of any sarcoma, and there 
is no medical evidence that any such disease process was 
manifested during the post service year or for years 
following service discharge.  The first objective evidence of 
the presence of sarcoma came years following service 
discharge.  The available post service medical records 
contain no competent evidence or opinion linking the 
veteran's current sarcoma to his active service.  As noted 
above, as a lay person without the appropriate medical 
training and expertise, the veteran is not competent to 
render a probative opinion on a medical matter such as 
whether a medical relationship exists between his sarcoma and 
his active service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competent evidence, and not mere assertions, is 
needed to support this claim.  There is no competent evidence 
which links the veteran's current sarcoma to his active 
service.  Accordingly, service connection for soft tissue 
sarcoma is not warranted.  Under these circumstances, the 
Board concludes that the claim for service connection for 
soft tissue sarcoma to include as due to Agent Orange 
exposure, must be denied.

Bilateral Hearing Loss.

With regard to the claim for service connection for hearing 
loss, the available service medical records reveal that on 
one occasion in October 1967, the veteran complained of 
difficulty hearing because his ears were clogged with wax.  
They were cleaned out.  There was no infection noted.  There 
was no further reference to hearing difficulties during the 
remainder of service.  At the time of discharge examination 
in November 1969 an audiogram study was entirely within 
normal limits.

The post service medical evidence includes the report of an 
audiologic examination accorded the veteran by VA in December 
2006.  The veteran gave a history of 20 to 30 years' onset 
(1976 to 1986), and gave a timeframe of 10 to 15 years (1991 
to 1996) during verbal interview.  The examiner noted that 
both reported dates were post military service.  The examiner 
stated that research indicated that previously noise-exposed 
ears were not sensitive to noise exposure and hearing loss 
due to noise did not progress in excess of what would be 
expected with the addition of age-related threshold shifts 
once the exposure to noise was discontinued.  Current testing 
showed mild sensorineural hearing loss bilaterally.  The 
examiner stated that it was her clinical opinion that the 
veteran's hearing loss was "not due to noise exposure during 
military service."  The veteran has not provided any medical 
opinion in support of his claim.  Therefore, the only medical 
opinion of record is against the claim.  The Board notes that 
the record does not support the veteran's claim as there is 
no evidence of the presence of symptomatology outside of his 
own current assertions and there is no medical evidence of 
record indicating a causal connection between any current 
hearing loss and his active service many years ago.


Degenerative Joint Disease of the Lumbar Spine.

With regard to the claim for service connection for a back 
disability, a review of the service medical records reveals 
that on one occasion in March 1967, the veteran was seen for 
a complaint of back pain.  There were no further complaints 
or findings indicative of the presence of a back disorder 
during the remainder of service, including at the time of 
separation examination in November 1969.  At that time, 
clinical evaluation revealed a normal spine.

The post service medical evidence is without reference to the 
presence of a back disorder until May 2002, a time many years 
following service discharge.

Additional post service evidence includes the report of a 
joints examination of the veteran by VA in November 2006.  
The claims file was reviewed by the examiner.  Current X-ray 
studies of the lumbar spine showed degenerative changes.  The 
examiner opined that the veteran's back disability was "not 
caused by or a result of service."  Again, the veteran has 
not provided any medical opinion in support of his claim.  
The only opinion of record is against the claim.  The Board 
notes further that the record does not support the veteran's 
claim as there is no evidence of a continuity of back 
problems outside of his own current assertions for years 
following service and there is no medical evidence of record 
to make a causal connection between any current low back 
disorder and his active service.  The absence of medical 
records documenting the presence of a disorder or for a 
prolonged period of time is a fact for the Board to consider 
in reaching a determination on the claim and weighs against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board is aware of the veteran's assertions that he has a 
back disability that is attributable to his active service.  
However, as noted above, he is not competent to provide a 
nexus between his current back problems and his active 
service, as the evidence does not show that he has the 
requisite knowledge of medical principles that would allow 
him to render opinions regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In view of the foregoing, the 
Board finds that the evidence is against the claim for 
service connection for a low back disability, however 
classified.


ORDER

Service connection for soft tissue sarcoma is denied.

Service connection for bilateral hearing loss is denied.

Service connection for degenerative joint changes of the 
lumbar spine is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


